Garrigues, J.,
dissenting. I cannot agree with the majority opinion.
The evidence shows that the Quaintance car, a 40 horse power Oakland, had been in use only nine months, was in good condition, and cost §2,050. It was going west toward Golden at night on a traveled roadway 16 feet wide, with *32soft banks or irrigating ditches on each side, and met a car coming in the opposite direction, toward Denver. At this time, the Hunter car, a 80 horse power Pierce-Arrow, was coming at a very high rate of speed behind the Quaintance car. Just as the two cars met, the Hunter car, without giving any signal or warning and going at the rate of 50 miles an hour, attempted to pass and did pass the Quaintance car diagonally between the two cars, in front of the Quaintance car and either striking or pinching it, forced it off the road. Whether actually struck or not, it was in fact forced or pinched off by the Hunter car and somersaulted, coming down in an irrigating ditch. The car was wrecked, wheels broken, fenders bent and injured, body split and broken, top torn off body, radiator, lamps and windshield smashed, and engine racked and thrown out of alignment, completely demolishing the car. The actual cost of repairing it, about which there is no dispute or question of any kind, and which was paid, was $324,20, and the undisputed evidence shows that the depreciation of the car was from $100 to $150. The court entered judgment for $346.50, or $22.30 more than the actual outlay in having the car repaired.
The driver of the Quaintance car testified:
“Hunter’s car forced my car off the hard beaten road and onto the soft, sandy, sloping bank. It skidded a second and then turned completely over,-turning a somersault. I was on the extreme right of the hard beaten road and when the Hunter car shot in ahead of me, it forced or pinched me off the road.”
Another witness testified:
“In shooting in between us in such a fashion, the back part of the Hunter car struck our car. The noise was clearly audible to me in the back seat. I felt a sudden jar. The car swerved and skidded for a second and \hen turned completely over and lit in the irrigation ditch. The contact between the Hunter car and ours was distinctly audible. But for the Hunter car shooting in between us and *33striking and forcing us off the road, the accident would not have happened.”
Another witness testified:
“Cregar (the driver of the Quaintance car) kept on the right-hand side of the road, and just as we were about to meet the car coming from. Golden, the Hunter car whizzed right by my ear, right between the car coming from Golden and our car, and that’s the last I remember until I found myself lying on the ground beside the machine.”
Another witness testified:
“There was not room enough for three such cars to pass cn the road where the accident happened.”
• Another witness testified:
“Just as we were about to meet the car coming from Golden, Hunter’s car, which was behind us, shot past us on our left and between us and the machine coming from Golden. The three machines were almost abreast.”
The court instructed the jury:
Instruction No. 1.
“The court instructs the jury that this is an action brought by plaintiff, Charles F. Quaintance, to recover $800 • from the defendant, A. V. Hunter, for damages alleged to have been sustained by the said Quaintance through injuries to his 40 horse power Oakland automobile, on the evening of August 31, 1911, which damages said Quaintance alleges were occasioned by the fault, negligence, and carelessness of said Hunter’s chauffeur in operating said Hunter’s 60 horse power ,Pierce-Arrow automobile in such a manner as to strike and force said Quaintance’s automobile off of the highway, thereby causing it to be overturned and damaged.”
Instruction No. 3.
“The court instructs the jury that if you believe from the evidence the injuries complained of were caused by the negligence or carelessness of the servant or chauffeur of *34Hunter, in the course of his employment as such servant or chauffeur, either without any negligence or fault on the part of the driver of Quaintance’s automobile, or without any such fault or negligence on his part as contributed to the injuries complained of, or with no want of such care and skill on his part as could reasonably be expected of a man of ordinary prudence and skill in such a situation, then you must find for said Quaintance.”
Instruction No. 8.
“If the jury believe from a preponderance of all the evidence in this case that defendant, by any act or acts of negligence with which he is charged, as explained in these instructions, and without fault on the part of the driver of plaintiff’s automobile, struck and forced the driver of plaintiff’s automobile to run such automobile off of the aforesaid highway, and that the same resulted in overturning, breaking, and injuring said auto, then the jury should find the defendant guilty and assess the plaintiff’s damages at such sum, not exceeding $800, as they may believe, from all the evidence, he has sustained.”
Instruction No. 10.
“The court instructs you that it is the duty of a person operating an automobile on a highway to move it at such a rate of speed as is reasonable under the circumstances, and so as not to endanger others in the enjoyment of such highway. He is bound to anticipate that he may meet or overtake others at any point on the highway and he must keep a proper lookout for such others and keep his machine under such control as will enable him to avoid a collision with or injury to others, in the observance likewise of proper care and caution on their part, and, if necessary, he must slow up and even stop his auto to accomplish such ends.”
Instruction No. 12.
“The court instructs the jury that if you believe from the preponderance of the evidence that Hunter or his chauf*35feur, by negligently attempting to pass Quaintance’s automobile, if you so find that he was negligent in said respect, placed said automobile in a position of imminent peril, Hunter cannot complain if the driver of Quaintance’s automobile committed an error of judgment, if you find he did so commit the same, in not instantaneously choosing the best course to pursue, in which event the error in judgment cannot, in law, be imputed to him as contributory negligence.”
Instruction No. 13.
“The jury is instructed that the ground of plaintiff’s suit against the defendant is negligence, and that negligence is not to be presumed by you from the mere fact that this, accident occurred but it must be established by the plaintiff by what is known as a preponderance of evidence.”
Instruction No. 14.
“The court instructs the jury that plaintiff’s complaint and right to recover anything against the defendant is based upon the specific allegation that ‘by reason of said carelessness and negligence, defendant’s Pierce-Arrow automobile struck and forced plaintiff’s Oakland automobile off the aforesaid highway’; and the burden of proving this particular allegation is upon the plaintiff, and unless you find from a preponderance of the evidence that defendant’s said automobile did strike and force plaintiff’s said automobile off said highway so as to cause the injury complained of, ‘by reason of said carelessness and negligence,’ then your verdict must be for the defendant.”
Instruction No. 15.
“In order to entitle the plaintiff to a verdict against the defendant, plaintiff must show, and you must find, by a preponderance of the evidence, that the defendant was guilty of negligence, that is, want of care, as explained in these instructions and you must further find by such preponderance of the evidence that the negligence was the *36proximate cause, that is, the direct and not the remote cause of. the injury.”
Instruction No. 17.
“The court instructs the jury that the correct measure of damage in this case is the reasonable cost of repairing said Quaintance’s automobile in order to put it in as good condition as it was in before the injury complained of, plus any depreciation in the value of said Quaintance’s automobile, by reason of said injury, if any, plus any direct loss the said Quaintance may have sustained by reason of the loss of the use of said automobile during a reasonable length of time for its repair, but in no case an amount in the aggregate exceeding $800, the amount prayed for in the complaint.”
The instructions contain a statement of the basis of the cause of action, and the specific grounds of negligence which plaintiff must establish from the evidence to recover. Instruction 3, upon which the case is reversed, was not given to the jury as a statement of the basis of the cause of action or the ground of recovery, but to explain the principle that Hunter would be responsible for the negligence of his driver and could not escape'the charge of negligence because some one else was driving the machine. The jury were thoroughly instructed as to the specific grounds of negligence and distinctly told what plaintiff must prove before he could recover. Merely because in explaining that Hunter was liable for the acts of his driver, the general term negligence was used instead of specifying again the grounds of negligence, did not mislead the jury. They were properly instructed once as to the specific grounds of negligence, and it was not necessary to repeat these grounds every time the word negligence was used.
The roadbed was but 16 feet wide, and as the two cars met, going in opposite directions, the driver of the Hunter car shot in between them and attempted to pass and did pass the Quaintance car at an unusual and dangerous rate of speed. There is plenty of evidence, which the jury must *37have believed, that by doing so it struck and forced the Quaintance car out of the road. But if the Hunter car did not strike the other car, if it simply cut in ahead at a speed of 50 miles an hour, or a dangerous rate of speed, and forced or pinched the other car out of the road, he would be liable, and there would be no material variance between the pleadings and evidence. The complaint alleged that the car was struck and forced off the road. This was an allegation that it was forced off the road as well as struck, and whether it was struck or not is immaterial. Defendant could not have been prejudiced on the trial by failure to prove that his car struck as well as forced the other car off the road into the ditch. But why discuss this, when the evidence shows it was struck as well as forced off the road.
The reasonable value paid for repairing the car was to all intents and purposes a liquidated amount. So far as the amount is concerned, it was not disputed or questioned by anybody.. The controversy was over any liability whatever. It seems reasonable that a car could not be wrecked and repaired like this one without depreciation in value, and there was abundant testimony that the depreciation was from $100 to $150. It must not be forgotten that this car had only been in use a short time, was in good condition, and cost over $2,000. The judgment entered was for $346.50, from which deducting the liquidated damages of $324.20, leaves $22.30, and on account of this it is held the judgment should be reversed. Defendant cannot complain because the $22.30 is a less amount than the depreciation to the car as shown by the evidence.
Moreover, I think plaintiff was entitled to recover for the use of the car for the time reasonably occupied in its repair. This machine was not kept for pleasure; it was kept for family purposes, and had been driven on an average of only 15 miles per day.
The automobile has passed the pleasure stage, simply and has come to stay, not merely as a pleasure vehicle, but as a necessity in our business life. It is seldom that a horse is now seen on the streets of our cities, and already farm*38ers are bringing in their chickens, butter, and eggs to the market in autos. I cannot see why depriving the owner of the use of his machine is not as actionable as depriving one of the use of a cow, a horse, or a wagon. Anyhow, this matter of $22.30 could be easily adjusted without reversing the case and ordering a new trial, plaintiff offering in open court on oral argument to remit all of the judgment except the $324.20, about which amount there is no dispute, save that defendant denied any liability whatever, and upon this the jury found against him,
Courts of review do not now make a practice of reversing cases unless it is clearly established that some error was committed on the trial which prejudiced the substantial rights of one of the parties, and I am sure the record in this case discloses no such error.
I am authorized to state that Chief Justice White concurs in this dissenting opinion.